DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 9 and 14 filed on December 17, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto (U.S. Patent Pub. No. 2017/0336899; already of record in IDS) in view of Polishchuk et al (U.S. Patent Pub. No. 2019/0087062).

	Regarding claim 14, Szeto discloses a method of operating a display device (10) having integrated pressure sensors (26a, 26b and 22) disposed along at least one side of the device (i.e. side 14a) and no physical buttons, the integrated pressure (figs. 1 and 3a, [0049, 0058 and 0062]),  the method comprising: 
pressing sensing regions (26a and 26b) of a first sensing region group (14a and 14b) among the plurality of sensing regions to operate a first function (i.e. function when force sensors 26a and 26b are sensed) of the display device based on a magnitude of the pressure applied to the pressure sensor (i.e. based on the force applied to the sensors 26a and 26b of sides 14a and 14b); and 
pressing sensing regions of a second sensing region group (i.e. region of touch sensor 22) among the plurality of sensing regions to operate a second function (i.e. function when touch region 22 is sensed) of the display device different from the first function of the display device, (figs. 3a and 5, [0074-0078]). 

However, Szeto does not mention wherein an area of one sensing region among the plurality of sensing regions is different from an area of another sensing region among the plurality of sensing regions.
In a similar field of endeavor, Polishchuk teaches wherein an area of one sensing region among the plurality of sensing regions is different from an area of another sensing region among the plurality of sensing regions (i.e. the area of the force sensors 320 may be of various shapes and/or sizes thus the area of each of the force sensors 320 may be different), (fig. 3, [0055]).


	Regarding claim 15, Szeto discloses wherein the number of the sensing regions of the first sensing region group (14a and 14b) is different from the number of the sensing regions of the second sensing region group (22), (fig. 1, [0058 and 0062]). 

	Regarding claim 16, Szeto discloses wherein an area of the first sensing region group (14a and 14b) is different from an area of the second sensing region group (22), (fig. 1, [0049 and 0058]).

	Regarding claim 18, Szeto discloses further comprising: 
squeezing at least one sensing regions (14a and 14b) of the plurality of sensing regions to operate a third function (grip gesture) of the display device (10) different from the first function and the second function of the display device, (fig. 7, [0080]). 

	Regarding claim 19, Szeto discloses wherein the at least one sensing regions includes one sensing region disposed on a first side (14a) of the device (10) and another sensing region disposed on a second side (14b) of the device, and the first side of the device is opposite to the second side of the device, (fig. 1, [0049]). 

	Regarding claim 20, Szeto discloses wherein an area of one of at least one sensing regions (22) is larger than an area of one of the sensing regions of the first sensing region group (14a and 14b), (fig. 1, [0049 and 00057]).

	Regarding claim 21, Polishchuk discloses wherein each of the plurality of sensing regions (i.e. each region of force sensors 320) is disposed on one sidewall (i.e. edge region 314) of the display device, and wherein the one sensing region (i.e. top force sensor 320 in the edge region 314) and the another sensing region (i.e. bottom force sensor 320 in the edge region 314) are disposed in a single column on the one sidewall (i.e. column of the edge region 314), (fig. 3, [0055]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Szeto, by specifically providing the different force sensors having various shapes or sizes, as taught by Polishchuk, for the purpose of increasing more choices for choosing various shapes/sizes of the force sensors.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Polishchuk has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691